Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks submitted 09/02/2022 have been entered and considered, Claims 1, 6, 9 are amended. Claims 5, 13 are cancelled. This action is made final.

Response to Arguments
Applicant’s arguments filed on 09/02/2022 have been fully considered but are moot because they don’t apply to the reference(s)/combination(s) in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6-10, 12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vats et al (WO2017137947) in view of Chong et al (US20210005003) further in view of Tsuji et al (US10943596).

Regarding Claim 1. Vats teaches A method for an animation interaction (Vats, abstract, the invention describes a method for providing visual sequences using one or more images comprising: - receiving one or more person images of showing at least one face, - receiving a message to be enacted by the person, wherein the message comprises at least a text or a emotional and movement command, -processing the message to extract or receive an audio data related to voice of the person, and a facial movement data related to expression to be carried on face of the person, - processing the image/s, the audio data, and the facial movement data, and generating an animation of the person enacting the message. Wherein emotional and movement command is a GUI or multimedia based instruction to invoke the generation of facial expression/s and or body part/s movement.), comprising:
receiving a person image sent by a terminal device (Vats, page 7, line 1-12, 
in one embodiment: - A method for providing visual sequences using one or more images comprising: - receiving one or more person images of showing at least one face.
	Page 11, line 4-15, Alternatively camera on user device capture the video of user and its lipsing is extracted and transferred to generate realistic lipsing at receiver end.
	Page 18, line 32-34, FIG 5 illustrates an example of face morphing in a video by replacing faces in the videos and retaining same facial expressions which were present on the face of un-morphed video. A user (X) may capture photographs of his face from different field of view such as front view a1, side views a2, a3, top view a4 and bottom view a5. 
Page 21, line 20-28, Fig 12 shows components of the system including client device 1612 (e.g., desktop, smart phones, tablets and etc.).);
generating a three-dimensional virtual image based on the person image (Vats, page 21, line 5-18, FIG 9(a)- FIG 9(b) illustrates the points showing facial Feature on user face determined by processing the image using trained model to extract facial feature and segmentation of face parts for producing facial expressions while FIG 10(c)-(f) shows different facial expression on user face produced by processing the user face.
FIG 10(a)- FIG (b) illustrates the user input of front and side image of face and FIG 11 (c) show the face unwrap produced by logic of making 3d model of face using
front and side image of face.
FIG 11 (a)- FIG 11(b) illustrates the face generated in different angle and orientation by generated 3d model of user face. Once the 3D model of face is generated then it can be rendered to produce face in any angle or orientation to produce user body
model in any angle or orientation using other person's body part/s image in same or similar orientation and/or angle.), 

Vats fails to explicitly teach, however, Chong teaches wherein the three-dimensional virtual image is similar to a person in the person image (Chong, abstract, the invention describes a method of generating a three-dimensional (3D) avatar from a two-dimensional (2D) image. The method may include obtaining a 2D image by capturing a face of a person, detecting a landmark of the face in the obtained 2D image, generating a first mesh model by modeling a 3D geometrical structure of the face based on the detected landmark, extracting face texture information from the obtained 2D image, determining a second mesh model to be blended with the first mesh model in response to a user input, wherein the first mesh model and the second mesh model have the same mesh topology, generating a 3D avatar by blending the first mesh model and the second mesh model, and applying, to the 3D avatar, a visual expression corresponding to the extracted face texture information.
[0045) Referring to FIG. 1, an algorithm related to the generation of a 3D avatar according to an embodiment of the present disclosure may be executed in the user terminal 110 and/or the 3D model generation device 130. An avatar indicates a 3D animation model that resembles a specific person within a two-dimensional (2D) image.);
Vats and Chong are analogous art, because they both teach method of generating 3D model based on input image(s). Chong further teaches the generated 3D avatar is a 3D model resembles the person in the input image(s). Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the 3D model generating method (taught in Vats), to further produce avatars similar to the characters in images (taught in Chong), so as to provide user with more interesting experience in smartphone photographing (Chong, [0003]).

The combination of Vats and Chong further teaches generating animation interactive information, wherein the animation interactive information comprises a sequence of interactive expression frames (Vats, page 20, line 4-12, In one embodiment, user can use an image and add to animation as described to different persons in the image and can share it on social media. In an another embodiment, sender user can just transfer all settings such as text/voice message, their ordering and command for expression (such as smiley) which is very light data and this will produce animation at recipient device using the image of persons. FIG 7 illustrate an example of applying body movement and facial expression on an image 701 which shows two persons 702 and 703 in FIF 7 (a). FlF 7(b) shows the extracting of skeleton data 704 on the body of the person 702 and the hand of 702 comes on the shoulder of 703. In Fig 7 (c) shows the expression 705 on the face of person 703.
Page 20, line 13-28, FIG 8 illustrates an example of creating a movie scene by replacing a first face part in a body of a first character presented in a video with a second face part of a second character, and further creating different facial expressions too of the second face of second character different with the first face of the first character in a particular video frame.); and
sending the three-dimensional virtual image and the animation interactive information to the terminal device (Vats, Page 22, line 1-18, as shown in FIG 14, client device 1612 may include a communication interface 1602, a user interface 1603, a processor 1604, and data storage 1605, all of which may be communicatively linked together by a system bus, network, or other connection mechanism. Communication interface 1602 functions to allow client device 1612 to communicate with other devices,
As shown in Fig 13-14, the produced audio-visual form is displayed on recipient device based on received voice message and other predetermined criteria.).

The combination of Vats and Chong fails to explicitly teach, however, Tsuji teaches wherein the generating animation interactive information comprises:
receiving a user speech sent by the terminal device;
recognizing content of the user speech and/or a user mood by extracting emotional characteristic information from the user speech and/or the content of the user speech; and (Tsuji, abstract, the invention describes an audio processing device includes an acquisition unit that acquires audio that is picked up by a sound pick-up unit, a detector that detects an audio position of the audio, a determiner that determines whether or not the audio is a speech audio when the audio position is within a privacy protection area, an analyzer that analyzes the speech audio to acquire an emotion value, a converter that converts the speech audio into a substitute sound corresponding to the emotion value, and an output controller that causes an audio output that outputs the audio to output the substitute sound.
Col 18, line 50-54, Claim 2. The audio privacy processing device of claim 1,
wherein the audio analyzer analyzes at least one of a change in pitch, a speech speed, a sound volume, and a pronunciation of the speech audio to detem1ine the emotion of the person.).
Vats, Chong and Tsuji are analogous art, because they all teach method of detecting user’s mood/emotion based on audio/text input. The combination of Vats and Chong further teaches generating 3D avatar resembles the person in the input image(s). Tsuji further teaching detecting emotion of a person based on his/her speech/audio. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the 3D model generating method (taught in Vats and Chong), to further detect the user’s mood (taught in Tsuji), so as to apply correct emotional expression on the avatar that resembles the corresponding user.

The combination of Vats, Chong and Tsuji further teaches generating animation interactive information for interaction with the user based on the content of the user speech and/or the user mood (Vats, page 20, line 4-12, In one embodiment, user can use an image and add to animation as described to different persons in the image and can share it on social media. In an another embodiment, sender user can just transfer all settings such as text/voice message, their ordering and command for expression (such as smiley) which is very light data and this will produce animation at recipient device using the image of persons. FIG 7 illustrate an example of applying body movement and facial expression on an image 701 which shows two persons 702 and 703 in FIF 7 (a). FlF 7(b) shows the extracting of skeleton data 704 on the body of the person 702 and the hand of 702 comes on the shoulder of 703. In Fig 7 (c) shows the expression 705 on the face of person 703.).

Regarding Claim 2. The combination of Vats, Chong and Tsuji further teaches The method according to claim 1, wherein the animation interactive information further comprises an interactive speech (Vats, page 6, line 24-34, supporting Libraries includes one or more libraries described as follows; … text to voice conversion engine, voice learning engine from set of voice samples to convert voice of text in user, image morphing engine, lipsing & facial expression generation engine based on input
voice, face orientation and expression finding engine form a given video, Facial orientation recognition and matching model, model for extracting facial features/lipsing from live video, tool to wrap or resize the makeup/clothing accessories images as per the face in the image, 3D face/body generation engine from images.
Page 20, line 4-12, In one embodiment, user can use an image and add to animation as described to different persons in the image and can share it on social media. In an another embodiment, sender user can just transfer all settings such as text/voice message, their ordering and command for expression (such as smiley) which is very light data and this will produce animation at recipient device using the image of persons. FIG 7 illustrate an example of applying body movement and facial expression on an image 701 which shows two persons 702 and 703 in FIF 7 (a). FlF 7(b) shows the extracting of skeleton data 704 on the body of the person 702 and the hand of 702 comes on the shoulder of 703. In Fig 7 (c) shows the expression 705 on the face of person 703.
Page 20, line 13-28, FIG 8 illustrates an example of creating a movie scene by replacing a first face part in a body of a first character presented in a video with a second face part of a second character, and further creating different facial expressions too of the second face of second character different with the first face of the first character in a particular video frame.
Page 22, line 1-18, as shown in FIG 14, client device 1612 may include a communication interface 1602, a user interface 1603, a processor 1604, and data storage 1605, all of which may be communicatively linked together by a system bus, network, or other connection mechanism. Communication interface 1602 functions to allow client device 1612 to communicate with other devices,
As shown in Fig 13-14, the produced audio-visual form is displayed on recipient device based on received voice message and other predetermined criteria.).

Regarding Claim 4. The combination of Vats, Chong and Tsuji further teaches The method according to claim 1, wherein the generating animation interactive information comprises:
recognizing a number of persons and environment information in the person image; and
generating animation interactive information for interaction between the persons in the person image based on the number of the persons in the person image and the environment information (Vats, page 20, line 4-12, In one embodiment, user can use an image and add to animation as described to different persons in the image and can share it on social media. In an another embodiment, sender user can just transfer all settings such as text/voice message, their ordering and command for expression (such as smiley) which is very light data and this will produce animation at recipient device using the image of persons. FIG 7 illustrate an example of applying body movement and facial expression on an image 701 which shows two persons 702 and 703 in FIF 7 (a). FlF 7(b) shows the extracting of skeleton data 704 on the body of the person 702 and the hand of 702 comes on the shoulder of 703. In Fig 7 (c) shows the expression 705 on the face of person 703.).


Regarding Claim 6. The combination of Vats, Chong and Tsuji further teaches A method for an animation interaction (Vats, abstract, the invention describes a method for providing visual sequences using one or more images comprising: - receiving one or more person images of showing at least one face, - receiving a message to be enacted by the person, wherein the message comprises at least a text or a emotional and movement command, -processing the message to extract or receive an audio data related to voice of the person, and a facial movement data related to expression to be carried on face of the person, - processing the image/s, the audio data, and the facial movement data, and generating an animation of the person enacting the message. Wherein emotional and movement command is a GUI or multimedia based instruction to invoke the generation of facial expression/s and or body part/s movement.), comprising:
sending a person image to a server, and receiving a three-dimensional virtual image and animation interactive information returned by the server (Vats, page 7, line 1-12, in one embodiment: - A method for providing visual sequences using one or more images comprising: - receiving one or more person images of showing at least one face.
	Page 11, line 4-15, Alternatively camera on user device capture the video of user and its lipsing is extracted and transferred to generate realistic lipsing at receiver end.
Page 18, line 32-34, FIG 5 illustrates an example of face morphing in a video by replacing faces in the videos and retaining same facial expressions which were present on the face of un-morphed video. A user (X) may capture photographs of his face from different field of view such as front view a1, side views a2, a3, top view a4 and bottom view a5. 
Page 21, line 20-28, Fig 12 shows components of the system including client device 1612 (e.g., desktop, smart phones, tablets and etc.).
Fig. 13 shows the communication between sender device and recipient device is through network and a server 106.
page 21, line 5-18, FIG 9(a)- FIG 9(b) illustrates the points showing facial Feature on user face determined by processing the image using trained model to extract facial feature and segmentation of face parts for producing facial expressions while FIG 10(c)-(f) shows different facial expression on user face produced by processing the user face.
FIG 10(a)- FIG (b) illustrates the user input of front and side image of face and FIG 11 (c) show the face unwrap produced by logic of making 3d model of face using
front and side image of face.), wherein the three-dimensional virtual image is similar to a person in the person image (Chong, abstract, the invention describes a method of generating a three-dimensional (3D) avatar from a two-dimensional (2D) image. The method may include obtaining a 2D image by capturing a face of a person, detecting a landmark of the face in the obtained 2D image, generating a first mesh model by modeling a 3D geometrical structure of the face based on the detected landmark, extracting face texture information from the obtained 2D image, determining a second mesh model to be blended with the first mesh model in response to a user input, wherein the first mesh model and the second mesh model have the same mesh topology, generating a 3D avatar by blending the first mesh model and the second mesh model, and applying, to the 3D avatar, a visual expression corresponding to the extracted face texture information.
[0045) Referring to FIG. 1, an algorithm related to the generation of a 3D avatar according to an embodiment of the present disclosure may be executed in the user terminal 110 and/or the 3D model generation device 130. An avatar indicates a 3D animation model that resembles a specific person within a two-dimensional (2D) image.), and the animation interactive information comprises a sequence of interactive expression frames (Vats, page 20, line 4-12, In one embodiment, user can use an image and add to animation as described to different persons in the image and can share it on social media. In an another embodiment, sender user can just transfer all settings such as text/voice message, their ordering and command for expression (such as smiley) which is very light data and this will produce animation at recipient device using the image of persons. FIG 7 illustrate an example of applying body movement and facial expression on an image 701 which shows two persons 702 and 703 in FIF 7 (a). FlF 7(b) shows the extracting of skeleton data 704 on the body of the person 702 and the hand of 702 comes on the shoulder of 703. In Fig 7 (c) shows the expression 705 on the face of person 703.
Page 20, line 13-28, FIG 8 illustrates an example of creating a movie scene by replacing a first face part in a body of a first character presented in a video with a second face part of a second character, and further creating different facial expressions too of the second face of second character different with the first face of the first character in a particular video frame.);
rendering the three-dimensional virtual image based on the sequence of interactive expression frames to generate an interactive animation of the three-dimensional virtual image (Vats, page 20, line 4-12, In one embodiment, user can use an image and add to animation as described to different persons in the image and can share it on social media. In an another embodiment, sender user can just transfer all settings such as text/voice message, their ordering and command for expression (such as smiley) which is very light data and this will produce animation at recipient device using the image of persons. FIG 7 illustrate an example of applying body movement and facial expression on an image 701 which shows two persons 702 and 703 in FIF 7 (a). FlF 7(b) shows the extracting of skeleton data 704 on the body of the person 702 and the hand of 702 comes on the shoulder of 703. In Fig 7 (c) shows the expression 705 on the face of person 703.
Page 20, line 13-28, FIG 8 illustrates an example of creating a movie scene by replacing a first face part in a body of a first character presented in a video with a second face part of a second character, and further creating different facial expressions too of the second face of second character different with the first face of the first character in a particular video frame.); and
fusing the interactive animation into the person image for display (Vats, Page 22, line 1-18, as shown in FIG 14, client device 1612 may include a communication interface 1602, a user interface 1603, a processor 1604, and data storage 1605, all of which may be communicatively linked together by a system bus, network, or other connection mechanism. Communication interface 1602 functions to allow client device 1612 to communicate with other devices,
As shown in Fig 13-14, the produced audio-visual form is displayed on recipient device based on received voice message and other predetermined criteria.).
wherein the animation interactive information is generated by:
receiving a user speech sent by the terminal device;
recognizing content of the user speech and/or a user mood by extracting emotional characteristic information from the user speech and/or the content of the user speech; and (Tsuji, abstract, the invention describes an audio processing device includes an acquisition unit that acquires audio that is picked up by a sound pick-up unit, a detector that detects an audio position of the audio, a determiner that determines whether or not the audio is a speech audio when the audio position is within a privacy protection area, an analyzer that analyzes the speech audio to acquire an emotion value, a converter that converts the speech audio into a substitute sound corresponding to the emotion value, and an output controller that causes an audio output that outputs the audio to output the substitute sound.
Col 18, line 50-54, Claim 2. The audio privacy processing device of claim 1,
wherein the audio analyzer analyzes at least one of a change in pitch, a speech speed, a sound volume, and a pronunciation of the speech audio to detem1ine the emotion of the person.).
generating animation interactive information for interaction with the user based on the content of the user speech and/or the user mood (Vats, page 20, line 4-12, In one embodiment, user can use an image and add to animation as described to different persons in the image and can share it on social media. In an another embodiment, sender user can just transfer all settings such as text/voice message, their ordering and command for expression (such as smiley) which is very light data and this will produce animation at recipient device using the image of persons. FIG 7 illustrate an example of applying body movement and facial expression on an image 701 which shows two persons 702 and 703 in FIF 7 (a). FlF 7(b) shows the extracting of skeleton data 704 on the body of the person 702 and the hand of 702 comes on the shoulder of 703. In Fig 7 (c) shows the expression 705 on the face of person 703.).

Regarding Claim 7. The combination of Vats, Chong and Tsuji further teaches The method according to claim 6, wherein the animation interactive information further comprises an interactive speech (Vats, page 6, line 24-34, supporting Libraries includes one or more libraries described as follows; … text to voice conversion engine, voice learning engine from set of voice samples to convert voice of text in user, image morphing engine, lipsing & facial expression generation engine based on input voice, face orientation and expression finding engine form a given video, Facial orientation recognition and matching model, model for extracting facial features/lipsing from live video, tool to wrap or resize the makeup/clothing accessories images as per the face in the image, 3D face/body generation engine from images.
Page 20, line 4-12, In one embodiment, user can use an image and add to animation as described to different persons in the image and can share it on social media. In an another embodiment, sender user can just transfer all settings such as text/voice message, their ordering and command for expression (such as smiley) which is very light data and this will produce animation at recipient device using the image of persons. FIG 7 illustrate an example of applying body movement and facial expression on an image 701 which shows two persons 702 and 703 in FIF 7 (a). FlF 7(b) shows the extracting of skeleton data 704 on the body of the person 702 and the hand of 702 comes on the shoulder of 703. In Fig 7 (c) shows the expression 705 on the face of person 703.
Page 20, line 13-28, FIG 8 illustrates an example of creating a movie scene by replacing a first face part in a body of a first character presented in a video with a second face part of a second character, and further creating different facial expressions too of the second face of second character different with the first face of the first character in a particular video frame.
Page 22, line 1-18, as shown in FIG 14, client device 1612 may include a communication interface 1602, a user interface 1603, a processor 1604, and data storage 1605, all of which may be communicatively linked together by a system bus, network, or other connection mechanism. Communication interface 1602 functions to allow client device 1612 to communicate with other devices,
As shown in Fig 13-14, the produced audio-visual form is displayed on recipient device based on received voice message and other predetermined criteria.); and
the method further comprises: while the interactive animation fused into the person image is displayed, synchronously playing the interactive speech (Vats, page 17, line 1-5, In FIG. 1, shows an image 210 and a voice message 220 as input, and frames 211, 212 and 213 as outputs. The system syncs the voice message 220 with the image 210 to generate three frames 211,212, 213. Video frames 211, 212, 213 shows movement of lips from position 205a to 205c, movement of head from position 201 a to 201 c, while the voice output is synchronized with lips movement.).  

Regarding Claim 8. The combination of Vats, Chong and Tsuji further teaches The method according to claim 6, wherein the method further comprises:
collecting a user speech input by a user, and sending the user speech to the server; and the receiving animation interactive information returned by the server, comprising:
receiving the animation interactive information for interaction with the user, the animation interactive information being returned by the server and generated
based on the user speech (Vats, page 20, line 4-12, In one embodiment, user can use an image and add to animation as described to different persons in the image and can share it on social media. In an another embodiment, sender user can just transfer all settings such as text/voice message, their ordering and command for expression (such as smiley) which is very light data and this will produce animation at recipient device using the image of persons. FIG 7 illustrate an example of applying body movement and facial expression on an image 701 which shows two persons 702 and 703 in FIF 7 (a). FlF 7(b) shows the extracting of skeleton data 704 on the body of the person 702 and the hand of 702 comes on the shoulder of 703. In Fig 7 (c) shows the expression 705 on the face of person 703.).

	Claim 9 is similar in scope as Claim 1, and thus is rejected under same rationale. Claim 9 further requires:
An electronic device, comprising: one or more processors; and a storage (Vats, page 24, line 6-9, the computer system can include clients and servers. A client and server are generally remote from each other and typically interact through a network. The relationship of client and server arises by virtue of computer programs running on the respective computers and having a client-server relationship to each other.
Fig. 13 shows the communication between sender device and recipient device is through network and a server 106.
A server is considered inherited to include processor(s) and storage (memory, cache, and etc.).). 

	Claim 10 is similar in scope as Claim 2, and thus is rejected under same rationale.
	Claim 12 is similar in scope as Claim 4, and thus is rejected under same rationale.
	
Regarding Claim 14. The combination of Vats, Chong and Tsuji further teaches An electronic device, comprising: one or more processors; and a storage storing one or more programs, wherein the programs, when executed by the one or more processors, cause the one or more processors to implement the method according to claim 6 (Vats, Page 21, line 20-28, Fig 12 shows components of the system including client device 1612 (e.g., desktop, smart phones, tablets and etc.).
Page 24, line 6-9, the computer system can include clients and servers. A client and server are generally remote from each other and typically interact through a network. The relationship of client and server arises by virtue of computer programs running on the respective computers and having a client-server relationship to each other.
Fig. 13 shows the communication between sender device and recipient device is through network and a server 106.
A desktop is considered inherited to include processor(s) and storage (memory, cache, and etc.).).

Regarding Claim 15. The combination of Vats, Chong and Tsuji further teaches A non-transitory computer readable medium on which a computer program is stored, wherein the computer program, when executed by a processor, causes the processor to implement the method according to claim 1 (Vats, page 24, line 6-9, the computer system can include clients and servers. A client and server are generally remote from each other and typically interact through a network. The relationship of client and server arises by virtue of computer programs running on the respective computers and having a client-server relationship to each other.
Fig. 13 shows the communication between sender device and recipient device is through network and a server 106.
A server is considered inherited to include processor(s) and storage (memory, cache, and etc.).).

Regarding Claim 16. The combination of Vats, Chong and Tsuji further teaches A non-transitory computer readable medium on which a computer program is stored, wherein the computer program, when executed by a processor, causes the processor to implement the method according to claim 6 (Vats, Page 21, line 20-28, Fig 12 shows components of the system including client device 1612 (e.g., desktop, smart phones, tablets and etc.).
Page 24, line 6-9, the computer system can include clients and servers. A client and server are generally remote from each other and typically interact through a network. The relationship of client and server arises by virtue of computer programs running on the respective computers and having a client-server relationship to each other.
Fig. 13 shows the communication between sender device and recipient device is through network and a server 106.
A desktop is considered inherited to include processor(s) and storage (memory, cache, and etc.).).

Claims 3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vats et al  in view of Chong et al, Tsuji et al, further in view of  Lin et al (US20200327726).

Regarding Claim 3. The combination of Vats, Chong and Tsuji fails to explicitly teach, however, Lin teaches The method according to claim 1, wherein generating the three-dimensional virtual image based on the person image comprises:
classifying facial organs of the person in the person image to obtain weights of the facial organs belonging to a plurality of types of pre-stored virtual
facial organs (Lin, abstract, the invention describes a method of generating 3D facial geometry for an avatar, used in a computing device. The method comprises obtaining a 2D image, performing a landmark detection operation on the 2D image, to obtain at least a facial feature with landmarks, determining weightings for a plurality of classifications of the facial feature based on relative distances of the landmarks, wherein the plurality of classifications are predefined in the computing device, and generating a 3D facial model based on a 3D face template with 3D parameters corresponding to the classifications of the facial feature and the weightings.
[0025-0026] In an embodiment, classifications of the face features are predefined or designed in the application/software. …Similarly, eyes, nose, eyebrows and mouth are classified into multiple types. For example, eye shape includes upturned eyes, downturned eyes, round eyes, close set eyes, wide set eyes, almond eyes, monolid eyes, protruding eyes, and hooded eyes. Mouth shape includes, thin lips, large full lips, oval lips, downturned lips, sharp lips, small lips. Nose shape includes high nose, low nose, pointing nose, round nose, hooked nose.);
weighting virtual facial organs corresponding to the plurality of the types of the pre-stored virtual facial organs based on the weights to generate virtual facial organs of the person in the person image (Lin, [0027] Based on the classifications of the facial features, the 3D facial geometry generating device 10 determines the weights for each classification of a facial feature via artificial intelligence (AI)/machine learning technology.); and
generating the three-dimensional virtual image based on the virtual facial organs of the person in the person image (Lin, [0030] With such manner, the 3D facial geometry generating device 10 determines weights for each types/classification of eyes, nose, mouth and eyebrows, and therefore generates a complete and accurate 3D facial model for the avatar.).
Vats, Chong, Tsuji and Lin are analogous art, because they all teach method of generating 3D model based on input image(s). Lin further teaches detecting facial features (organs) based on weights and pre-classified categories. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the 3D model generating method (taught in Vats, Chong and Tsuji), to further use the facial feature (organ) detection method (taught in Lin), so as to accurately reconstruct 3D virtual face model when input image(s) is low in detail (Lin, [0002-0004]).

	Claim 11 is similar in scope as Claim 3, and thus is rejected under same rationale.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734. The examiner can normally be reached M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Xin Sheng/Primary Examiner, Art Unit 2611